Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered May 8, 2002, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
On March 26, 2002, defendant pleaded guilty to the crime of burglary in the second degree and waived his right to appeal. He was sentenced as a second felony offender to 10 years in prison to be followed by five years of postrelease supervision. On appeal, defendant maintains that his plea should be vacated in the interest of justice because he was not informed of the mandatory period of postrelease supervision. We decline to exercise our interest of justice jurisdiction in this matter inasmuch as defendant failed to object at the time of sentencing or move to withdraw his plea (see People v LaValley, 2 AD3d 1212 [2003]; People v Van Gorden, 307 AD2d 547, 548 [2003]).
Crew III, J.P, Peters, Spain, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.